Name: Commission Regulation (EEC) No 1383/88 of 20 May 1988 laying down special detailed rules for the sale of butter from intervention stock for export to Bangladesh in the form of butteroil or ghee and amending Regulations (EEC) No 1687/76 and (EEC) No 569/88
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  marketing;  Asia and Oceania
 Date Published: nan

 21 . 5. 88 Official Journal of the European Communities No L 128/13 COMMISSION REGULATION (EEC) No 1383/88 of 20 May 1988 laying down special detailed rules for the sale of butter from intervention stock for export to Bangladesh in the form of butteroil or ghee and amending Regulations (EEC) No 1687/76 and (EEC) No 569/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas in order to ensure that the butter is not diverted from its destination its movement should be monitored from the moment it is removed from store until it is imported into Bangladesh ; Whereas it should be pointed out that the control arrangements specified in Commission Regulation (EEC) No 1687/76 Q, as last amended by Regulation (EEC) No 1335/88 ('), will apply ; whereas, moreover, in view of the particular nature of the operation, the Bangladesh authorities must undertake to ensure that the product is not re-exported ; Whereas buyers may process the butter in a Member State other than that in which it was stored ; whereas, therefore, the monetary compensatory amounts should be adjusted according to the intervention butter's selling price : Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (l), as last amended by Regulation (EEC) No 1109/88 (*), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1889/87 (4), and in particular Article 12 thereof, Whereas Article 6 of Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (*), as last amended by Regulation (EEC) No 842/88 (*), provides that special conditions may be laid down when butter is put on sale for export, in order to take account of the special requirements for such sales and to guarantee that the product is not diverted from its destination ; Whereas account should be taken of the obligations arising under the International Dairy Arrangement, in particular those provided for in the decision adopted on 22 March 1988 by the Protocol Committee concerning fat ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Whereas Bangladesh is experiencing a severe food shortage, a situation which is made worse by floods ; whereas help from the Community cannot consist solely of food-aid supplies, given the budget limits on such supplies ; whereas a programme is currently being implemented for the disposal, at a reduced price, of butter from intervention stocks ; whereas some of that butter should be earmarked for export to Bangladesh in the form of butteroil or ghee in order to meet at least part of that country's requirements in terms of oils and fats ; Article 1 (1 ) Butter which has a fat content of less than 82 % and which was bought in pursuant to Article 6 (1 ) of Regulation (EEC) No 804/68 shall be put up for sale at a specified price under the terms of this Regulation. The butter must not be less than 18 months old on the day the contract of sale is concluded. (2) The butter shall be sold, by the Irish and United Kingdom intervention agencies only, solely to establishments approved pursuant to Article 8 (3), and with a view , to being exported, after processing into 'butteroil or ghee, to Bangladesh only. Whereas the butter should not be offered for sale unless it has a fat content of less than 82 % and is at least 18 months old on the day the contract of sale is concluded ; whereas it is advisable that the butter should be processed prior to export to Bangladesh and, accordingly, that only processing undertakings recognized pursuant to this Regulation should be eligible to purchase it ; (&gt;) OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 110, 29. 4. 1988, p. 27. 0 OJ No L 164, 24. 6. 1985, p. 6.V) OJ No L 182, 3 . 7. 1987, p. 1 . ft OJ No L 169, 18 . 7. 1968, p. 1 . ( «) OJ No L 87, 31 . 3 . 1988, p. 4. n OJ No L 190, 14. 7. 1976, p . 1 . ( «) OJ No L 124, 18 . 5. 1988, p . 11 , No L 128/14 Official Journal of the European Communities 21 . 5. 88 2. Except in cases of force majeure, the security referred to in the second indent of the first paragraph of Article 3 shall be forfeit and the sale cancelled in respect of the quantities remaining, if the purchase price is not paid by 15 September 1988 at the latest. Article 6 1 . Once the purchase price has been paid and the destination security lodged, the intervention agency shall issue a removal voucher showing :  the quantity in respect of which the conditions set out above have been met, and  the cold store where the said quantity is being kept. 2. Butter to be put up for sale shall be delivered by the intervention agency in packages bearing, in clearly visible and legible characters, at least one of the following forms of wording :  Mantequilla destinada a la transformaciÃ ³n en butteroil/ghee  Reglamento (CEE) n ° 1383/88  SmÃ ¸r bestemt til forarbejdning til koncentreret smÃ ¸r/ghee  forordning (EÃF) nr. 1383/88  Butter zur Verarbeitung zur Butteroil/Ghee  Verordnung (EWG) Nr. 1383/88  Ã Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã Ã µ Ã ²Ã ¿Ã Ã Ã Ã Ã ­Ã »Ã ±Ã ¹Ã ¿/ghee  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1383/88 (3) The quantities of butter from intervention stock which are to be made available pursuant to this Regulation shall not exceed 1 5 625 tonnes in the case of butter held by the Irish intervention agency, and 15 625 tonnes in the case of butter held| by the United Kingdom intervention agency. Article 2 (1 ) The butter's selling price shall be 10 ECU per 100 kg. (2) The Irish and United Kingdom intervention agencies shall keep up to date and make available to interested parties at their request a list of the cold stores where the butter is held and the corresponding quantities. (3) The intervention agency shall take the necessary action to permit interested parties at their own expense to examine samples of the butter prior to its removal. Article 3 At the time of the contract's conclusion purchasers must submit proof that :  the competent authorities in Bangladesh have undertaken to ensure, on their responsibility, that butteroil or ghee imported pursuant to this Regulation is not re-exported,  they have lodged security pf 10 ECU per tonne, intended to ensure that the principal requirements regarding the lodging of the destination security specified in Article 5, the payment of the price specified in Article 2 (1 ), and the removal of the entire quantity purchased are met within the time-limit specified in the first paragraph of Article 4. The contract of sale shall be for a quantity of not less than 2 000 tonnes of butter, which the purchaser shall undertake to process and pack as laid down in Article 8 (1 ) and (2). Article 4 The butter purchased must be paid for and removed by 15 September 1988 at the latest. The declaration of export to Bangladesh must be accepted by 31 December 1988 at the latest. Article 5 1 . Purchasers shall, for each quantity that they remove, pay the intervention agency the purchase price and submit proof that they have lodged a destination security of 310 ECU per 100 kg, designed to ensure that the principal requirements regarding the butter's processing into butteroil or ghee in accordance with Article 8 (1 ), the export declaration's acceptance by the time-limit specified in the second paragraph of Article 4, and import of the product into Bangladesh are met.  Butter for processing , into butteroil/ghee  Regulation (EEC) No 1383/88  Beurre destinÃ © a Ã ªtre transformÃ © en butter oil/ghee  rÃ ¨glement (CEE) n0 1383/88  Burro destinato ad essere trasformato in burro concen ­ trato/ghee  regolamento (CEE) n. 1383/88  Boter bestemd voor verwerking tot butteroil/ghee  Verordening (EEG) nr. 1383/88  Manteiga destinada a transformaÃ §Ã £o em butteroil/ghee  Regulamento (CEE) n? 1383/88 . Article 7 Butteroil or ghee exported pursuant to this Regulation shall not be eligible for an export refund. The following statement shall be entered in the export declaration and the control copy referred to in Article 5 or Article 12 of Regulation (EEC) No 1687/76, as the case may be : 'No export refund  Exported to Bangladesh pursuant to Regulation (EEC) No 1383/88 ; coefficient of 0,0327 applicable to the monetary compensatory amount.' Article 8 1 . The total quantity of butter covered by the contract of sale shall be processed in an approved establishment into butteroil or ghee with a butterfat content of 99,8 % or more. 21 . 5. 88 Official Journal of the European Communities No L 128/15 (c) it undertakes to present to the control agency, in accordance with detailed rules laid down by the Member State, a copy of its batch production programme. 2. The butteroil or ghee shall, in the same establishment, be packed in hermetically-sealed metal containers of a net weight of 20 kg or less each and bearing, in clearly visible and legible lithographed letters, the words 'butteroil (or ghee) intended for export to Bangladesh  Regulation (EEC) No 1383/88', in at least the language or languages of the country of destination and in English. Article 9 3. An establishment shall not be approved unless : The competent authority of the Member State on whoseterritory the processing and packing operations referred to in Article 8 (1 ) and (2) are carried out shall supervise those operations on the basis of the production programme notified by the processing establishment. (a) it has suitable technical facilities ; (b) it has premises in which stocks, if any, of oils and fats other than butteroil and butterfat can be isolated and identified : The control costs shall be borne by the buyer. Article 10 1 . Regulation (EEC) No 1687/86 is hereby amended as follows : In Part II of the Annex, 'Products subject to a use and/or destination other than that mentioned under I', the following item and footnote are added : '50. Commission Regulation (EEC) No 1383/88 of 20 May 1988 laying down special detailed rules for the sale of butter from intervention stock for export to Bangladesh in the form of butteroil or ghee (so) : (a) on dispatch of the butter for processing :  Section 104 :  destinada a la transformaciÃ ³n y exportaciÃ ³n posterior  Reglamento (CEE) n ° 1383/88  til forarbejdning og senere eksport  forordning (EÃF) nr. 1383/88  zur Verarbeitung und spÃ ¤teren Ausfuhr bestimmt  Verordnung (EWG) Nr. 1383/88  ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã ºÃ ±Ã ¹ Ã µÃ ½ Ã Ã Ã ½Ã µÃ Ã µÃ ¯Ã ± Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1383/88  intended for processing and, subsequently, export -  Regulation (EEC) No 1383/88  destinÃ © Ã la transformation et Ã 1 exportation  rÃ ¨glement (CEE) n ° 1383/88  destinato alla trasformazione e alla successiva esportazione  regolamento (CEE) n. 1383/88  bestemd om te worden verwerkt en vervolgens te worden uitgevoerd  Verordening (EEG) nr. 1383/88  destinada a transformaÃ §Ã £o e a exportaÃ §Ã £o posterior  Regulamento (CEE) n? 1383/88  Section 106 : Monetary compensatory amount adjusted by the coefficient 0,0327 ; (b) on export of the butteroil or ghee :  Section 104 :  destinada a la exportaciÃ ³n  Reglamento (CEE) n ° 1383/88  til eksport  forordning (EÃF) nr. 1383/88  zur Ausfuhr bestimmt  Verordnung (EWG) Nr. 1383/88  ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1383/88  intended for export  Regulation (EEC) No 1383/88  destine Ã 1 exportation  rÃ ¨glement (CEE) n0 1383/88  destinato all esportazione  regolamento (CEE) n. 1383/88  bestemd voor uitvoer  Verordening (EEG) nr. 1383/88  destinado a exportaÃ §Ã £o  Regulamento (CEE) n? 1383/88 ; No L I 28/1 6 Official Journal of the European Communities 21 . 5. 88  Section 106 :  closing date for acceptance of the export declaration : 31 December 1988,  the weight of butter used to manufacture the quantity of butteroil or ghee shown in Section 103,  monetary compensatory amount adjusted by the coefficient 0,0327. (i0) OJ No L 128, 21 . 5. 1988, p. 13.' . 2. Commission Regulation (EEC) No 569/88 (') is hereby amended as follows : In Part II of the Annex, 'Products subject to a use and/or destination other than that mentioned under I', the following item and footnote are added : '28 . Commission Regulation (EEC) No 1383/88 of 20 May 1988 laying down special detailed rules for the sale of butter from intervention stock for export to Bangladesh in the form of butteroil or ghee (M) : (a) on dispatch of the butter for processing :  Section 104 of the T5 control copy :  destinada a la transformaciÃ ³n y exportaciÃ ³n posterior  Reglamento (CEE) n ° 1383/88  til forarbejdning og senere eksport  forordning (EÃF) nr. 1383/88  zur Verarbeitung und spÃ ¤teren Ausfuhr bestimmt  Verordnung (EWG) Nr. 1383/88  ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã ºÃ ±Ã ¹ Ã µÃ ½ Ã Ã Ã ½Ã µÃ Ã µÃ ¯Ã ± Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 1383/88  intended for processing and, subsequently, export  Regulation (EEC) No 1383/88  destine a la transformation et a l exportation  rÃ ¨glement (CEE) n0 1383/88  destinato alla trasformazione e alla successiva esportazione  regolamento (CEE) n. 1383/88  bestemd om te worden verwerkt en vervolgens te worden uitgevoerd  Verordening (EEG) nr. 1383/88  destinada a transformaÃ §Ã £o e Ã exportaÃ §Ã £o posterior  Regulamento (CEE) n? 1383/88  Section 106 of the T5 control copy : monetary compensatory amount adjusted by the coefficient 0,0327 ; (b) on export of the butteroil or ghee :  Section 104 of the T5 control copy :  destinada a la exportaciÃ ³n  Reglamento (CEE) n ° 1383/88  til eksport  forordning (EÃF) nr. 1383/88  zur Ausfuhr bestimmt  Verordnung (EWG) Nr. 1383/88  ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1383/88  intended for export  Regulation (EEC) No 1383/88  destinÃ © Ã 1 exportation  rÃ ¨glement (CEE) n0 1383/88  destinato all esportazione  regolamento (CEE) n. 1383/88  bestemd voor uitvoer  Verordening (EEG) nr. 1383/88  destinado a exportaÃ §Ã £o  Regulamento (CEE) n? 1383/88 ; (') OJ No L 55, 1 . 3 . 1988, p. 1 . 21 . 5. 88 Official Journal of the European Communities No L 128/17  Section 106 of the T 5 control copy :  closing date for acceptance of the export declaration : 31 December 1988,  the weight of butter used to manufacture the quantity of butteroil or ghee shown in Section 103,  monetary compensatory amount adjudsted by the coefficient 0,0327. H OJ No L 128, 21 . 5. 1988, p. 13' Article 11 Member States shall immediately notify the Commission of the quantities of butter :  for which a contract of sale has been concluded,  which have been removed,  which have been processed,  which have been exported. Article 12 Expenditure arising from this Regulation shall be financed as provided for in the second, third and fourth subparagraphs of Article .4 (1 ) of Council Regulation (EEC) No 1883/78 ('). Article 13 This Regulation shall enter into force on the day of its publication in the OfficialJournal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 216, 5. 8 . 1978, p. 1 .